Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 1 of 18 PageID: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



JENAEL SAHLI and SUSAN KINDREGAN
on behalf of themselves and all others
similarly situated,
                                                            Case No.
                       Plaintiffs
                           ,
            v.
                                                            JURY TRIAL DEMANDED
HILL’S PET NUTRITION, INC.,                                 CLASS ACTION COMPLAINT

                       Defendant.



       Plaintiffs Jenael Sahli and Susan Kindregan and (“Plaintiffs”) bring this action, on behalf

of themselves and all others similarly situated, against Hill’s Pet Nutrition, Inc. (“Hill’s” or

“Defendant”) and allege as follows:

                                    FACTUAL ALLEGATIONS

       1.        Defendant sells pet food for dogs and has worked to build a premium brand

specifically targeted at ingredient-conscious pet owners.

       2.        Founded in 1939, Defendant claims to “make nutrition a cornerstone of veterinary

medicine.” Defendant sells its products through veterinary clinics (including those with on-line

stores) and in leading national pet specialty chains, including PetSmart and Petco as well as online

through vendors such as Amazon.

       3.        Veterinarians usually prescribe Defendant’s Science Diet and Prescription Diet

product lines to address nutritional deficiencies and health issues.       Therefore, the alleged

premium ingredients present in these pet foods are an important characteristic to consumers,

including the Plaintiffs and Class Members.
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 2 of 18 PageID: 2



        4.      At issue in this action are certain sizes and varieties of two of Defendant’s pet

food product lines: “Science Diet” and “Prescription Diet” (collectively “Hill’s Products”).1


1
 The products that are part of the Hill’s Pet Nutrition dog food recall include the following canned dog
food products (Plaintiffs reserve the right to amend this list as necessary):

        Hill’s Prescription Diet c/d Multicare Canine Chicken & Vegetable Stew 12.5 oz.
        Hill’s Prescription Diet i/d Canine Chicken & Vegetable Stew 12.5 oz.
        Hill’s Prescription Diet i/d Canine Chicken & Vegetable Stew 5.5 oz.
        Hill’s Prescription Diet z/d Canine 5.5 oz.
        Hill’s Prescription Diet g/d Canine 13 oz.
        Hill’s Prescription Diet i/d Canine 13 oz.
        Hill’s Prescription Diet j/d Canine 13 oz.
        Hill’s Prescription Diet k/d Canine 13 oz.
        Hill’s Prescription Diet w/d Canine 13 oz.
        Hill’s Prescription Diet z/d Canine 13 oz.
        Hill's® Prescription Diet® k/d® Kidney Care with Lamb Canned Dog Food, 13oz, 12-pack
        Hill's® Science Diet® Adult Perfect Weight Chicken & Vegetable Entrée dog food 12 x 12.8oz
         cans
     Hill's® Prescription Diet® c/d® Multicare Urinary Care Chicken & Vegetable Stew Canned Dog
         Food, 5.5oz, 24-pack
     Hill's® Prescription Diet® i/d® Low Fat Canine Rice, Vegetable & Chicken Stew 24 x 5.5oz
         cans
     Hill's® Prescription Diet® r/d® Canine 12 x 12.3oz cans
     Hill's® Science Diet® Adult Beef & Barley Entrée Canned Dog Food, 13oz, 12-pack
     Hill's® Science Diet® Adult 7+ Healthy Cuisine Roasted Chicken, Carrots & Spinach Stew dog
         food 12 x 12.5oz cans
     Hill's® Science Diet® Healthy Cuisine Adult Braised Beef, Carrots & Peas Stew Canned Dog
         Food, 12.5oz, 12-pack
     Hill’s Prescription Diet Metabolic + Mobility Canine Vegetable & Tuna Stew 12.5 oz.
     Hill’s Prescription Diet w/d Canine Vegetable & Chicken Stew 12.5 oz.
     Hill’s Prescription Diet i/d Low Fat Canine Rice, Vegetable & Chicken Stew 12.5 oz.
     Hill’s Prescription Diet Derm Defense Canine Chicken & Vegetable Stew 12.5 oz.
     Hill’s Science Diet Adult 7+ Small & Toy Breed Chicken & Barley Entrée Dog Food 5.8 oz.
     Hill’s Science Diet Puppy Chicken & Barley Entrée 13 oz.
     Hill’s Science Diet Adult Chicken & Barley Entrée Dog Food 13 oz.
     Hill’s Science Diet Adult Turkey & Barley Dog Food 13 oz.
     Hill’s Science Diet Adult Chicken & Beef Entrée Dog Food 13 oz.
     Hill’s Science Diet Adult Light with Liver Dog Food 13 oz.
     Hill’s Science Diet Adult 7+ Chicken & Barley Entrée Dog Food 13 oz.
     Hill’s Science Diet Adult 7+ Beef & Barley Entrée Dog Food 13 oz.
     Hill’s Science Diet Adult 7+ Turkey & Barley Entrée 13 oz.
     Hill’s Science Diet Adult 7+ Healthy Cuisine Braised Beef, Carrots & Peas Stew Dog Food 12.5
         oz.
     Hill’s Science Diet Adult 7+ Youthful Vitality Chicken & Vegetable Stew Dog Food 12.5 oz.
https://www.hillspet.com/productlist?gclid=CjwKCAiA767jBRBqEiwAGdAOr98jryZUcUF6QfRg_53X

                                                    2
    Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 3 of 18 PageID: 3



Hill’s Misrepresentations

         5.      In its advertising, marketing material and packaging, Defendant represents that

Hill’s Products provide “[n]utrition that can transform the lives of pets and comfort the pet

parents and vets who care for them.”2

         6.      In order to better sell its Products, and to entice veterinarians to prescribe them,

Defendant markets the Products as formulated and intended for dogs with specific needs or

illnesses, such as: age-specific dietary needs, breed-specific dietary needs, digestive issues, heart

issues, liver issues, or kidney issues.

         7.      Defendant proudly declares that “We only accept ingredients from suppliers

whose facilities meet stringent quality standards and who are approved by Hill's. Not only is

each ingredient examined to ensure its safety, we also analyze each product's ingredient profile

for essential nutrients to ensure your pet gets the stringent, precise formulation they need.”3

         8.      Defendant goes on to state that “We conduct annual quality systems audits for all

manufacturing facilities to ensure we meet the high standards your pet deserves. We demand

compliance with current Good Manufacturing Practices (cGMP) and Hill's high-quality

standards, so your pet's food is produced under clean and sanitary conditions.”4

         9.      Further, Defendant declares that “We conduct final safety checks daily on every

Hill's pet food product to help ensure the safety of your pet's food. Additionally, all finished




Y__88eysTT6230JZpMAHvfUDhMi2G6akNRoCk6AQAvD_BwE&gclsrc=aw.ds (last accessed on April
1, 2019).
2
  https://www.hillspet.com/dog-food (last accessed on February 28, 2019).
3
  https://www.hillspet.com/about-us/quality-and-safety (last accessed on February 28, 2019).
4
  Id.

                                                         3
    Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 4 of 18 PageID: 4



products are physically inspected and tested for key nutrients prior to release to help ensure your

pet gets a consistent product bag to bag.”5

           10.      Defendant clearly states that its products contain the “precise balance” of nutrients

needed for a healthy dog: “Guided by science, we formulate our food with precise balance so

your pet gets all the nutrients they need — and none they don’t.”6

           11.      The packaging for the Products include claims that the Hill’s Products “[s]upport[

] a healthy immune system,” “improve and lengthen quality of life,” “can be used long-term,”

“[p]rotect[ ] vital kidney & heart function,” “[s]upport your dog’s natural ability to build lean

muscle daily,” and “meet[ ] the special nutritional needs of puppies and adult dogs.”

           12.      As demonstrated by the recall discussed below and the thousands of sickened and

dead dogs who consumed Hill’s Products, Defendant’s representations about quality, ingredient

supply, and product manufacturing and oversight are false, misleading and deceptive.

The Recall

           13.      On January 31, 2019, Defendant announced an initial recall of canned Prescription

Diet and Science Diet products. Hill’s issued a press release detailing the risk of excessive vitamin

D consumption and identifying certain affected products.

           14.      On February 7, 2019, Defendant announced an expansion of the recall to include

additional SKU and lot numbers of canned Prescription Diet and Science Diet products.

           15.      On March 20, 2019, Defendant announced a second expansion of the recall to

include additional Science Diet and Prescription products and additional Science Diet and

Prescription Diet SKU and lot numbers.




5
    Id.
6
    https://www.hillspet.com/about-us/nutritional-philosophy (last accessed on February 28, 2019).

                                                           4
    Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 5 of 18 PageID: 5



           16.     Hill’s claims the excessive vitamin D is “due to a supplier error.”7

The Price Premium

           17.     Defendant charges a premium price for its Products. As demonstrated below, the

Hill’s Products command a substantial premium over other dog food products:8



      Brand                      Quantity                    Price                     Unit Price 
      Hill’s Pres. Diet i/d      12 cans                     $39.99                    $3.33 per can 
      Canine Chicken &                                                                 $0.27 per ounce 
      Vegetable Stew 12.5 
      oz. 
      Hill’s Pres. Diet w/d      12 cans                     $38.99                    $3.25 per can 
      Canine Vegetable &                                                               $0.26 per ounce 
      Chicken Stew 12.5 oz. 
      Hill’s Science Diet        12 cans                     $22.20                    $1.85 per can 
      Adult Chicken & Barley                                                           $0.14 per ounce 
      Entrée Dog Food 13 
      oz. 
      Hill’s Science Diet        12 cans                     $22.20                    $1.85 per can 
      Adult 7+ Beef & Barley                                                           $0.14 per ounce 
      Entrée Dog Food 13 
      oz. 
      Purina ONE                 12 cans                     $12.67                    $1.06 per can 
      SmartBlend Classic                                                               $0.08 per ounce 
      Ground Beef and 
      Brown Rice Adult 13 
      oz. 
      Iams ProActive Health      12 cans                     $16.80                    $1.40 per can 
      Adult Chicken and                                                                $0.11 per ounce 
      Whole Grain Rice Pate 
      13 oz. 
      Nature’s Recipe Easy‐      12 cans                     $13.99                    $1.17 per can 
      to‐Digest Chicken, Rice                                                          $0.09 per ounce 
      & Barley Recipe Cuts 
      in Gravy Stew 13.2 oz. 
      Purina Dog Chow High       12 cans                     $12.60                    $1.05 per can 
      Protein Chicken Classic                                                          $0.08 per ounce 
      Ground Canned Dog 
      Food 13 oz. 




7
    https://www.fda.gov/Safety/Recalls/ucm630232.htm (last accessed on February 28, 2019).
8
    Pricing information obtained from: https://www.chewy.com, accessed on 02/15/2019.

                                                         5
    Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 6 of 18 PageID: 6



           18.      The presence of toxic levels of vitamin D in the Products leading to a high

probability of endangering the health of the dogs and ultimately resulting in many sick and dead

dogs indicates that the Hill’s Products’ value to the consumers is diminished, and consequently,

the Products are worth substantially less than the premium prices paid to purchase them.

           19.      As a result of Defendant’s misrepresentations, deceptive conduct and unfair

practices, Plaintiffs and class members suffered actual damages and economic losses because

they overpaid for the Hill’s Products not knowing that the Hill’s Products had an adverse effect

on their pets’ health.

           20.      Consumers are willing to pay a premium for Defendant’s Hill’s Products because

these foods are represented to be specifically formulated for the particular health needs of dogs

and to meet certain ingredient supply, quality, testing and oversight, and manufacturing

standards. In its advertising, marketing material and packaging, Defendant represents, among

other things, that Hill’s Products provide “[n]utrition that can transform the lives of pets and

comfort the pet parents and vets who care for them.”9

           21.      Instead, Plaintiffs and Class Members paid a premium for a product that sickened

or killed thousands of dogs. And, all Class Members despite having paid a premium price for

supposedly healthy dog food marketed to be specifically formulated to address certain health

concerns and to meet certain ingredient supply, quality, testing and oversight, and manufacturing

standards, did not receive what they paid for. Pet owners purchased the Hill’s Products and paid

the pricing premium because of the positive benefits to their dog’s health, as claimed by

Defendant. Instead of receiving this positive health benefits, these consumers were subject to




9
    https://www.hillspet.com/dog-food (last accessed on February 28, 2019).


                                                          6
 Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 7 of 18 PageID: 7



expensive veterinary bills and related costs as they tried to address the illnesses caused by the

excessive and toxic vitamin D levels in the Hill’s Products.

        22.       As a result of Defendant’s deceptive conduct and/or unfair practices, Plaintiffs

and Class Members suffered actual damages and/or economic losses.

Additional Advertising and Marketing Misrepresentations

        23.      As described above and below, Defendant has engaged in an extensive,

nationwide, uniform marketing and advertising campaign replete with misrepresentations and

false statements concerning the nutritional advantage of the Science Diet and Prescription Diet

product lines.

        24.      Describing the quality of Hill’s Products, Defendant’s website10 states a

“commitment to quality” with more than 220 veterinarians, food scientists, technicians and Ph.D.

nutritionists developing all of Hill’s pet foods. Defendant also states that ingredients are accepted

only from suppliers whose facilities meet stringent quality standards and who are approved by

Defendant. Each ingredient is supposedly examined to ensure its safety.11

        25.      Another component to Defendant’s deceptive marketing and advertising

campaign for its Prescription Diet product line is its alliance with veterinarians12 which

emphasizes a “unique position to find a solution” to dietary and health issues that dogs may face.

        26.      Additionally, Defendant claims that its Science Diet product line would feed

“your dog’s best life” with biology-based nutrition and that “we make our foods using only high-

quality ingredients.”13




10
   https://www.hillspet.com/about-us/quality-and-safety (Last visited on February 28, 2019).
11
   Id.
12
   https://www.hillspet.com/prescription-diet/dog-food (Last visited on February 28, 2019).
13
   https://www.hillspet.com/science-diet/dog-food (Last visited on February 28, 2019)/

                                                         7
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 8 of 18 PageID: 8



Defendant’s Misrepresentations and Omissions are Material to Consumers

       27.     Although pet foods vary in the quality of ingredients, formula, manufacturing

processes and inspection quality, and nutritional value, premium or ultra-premium pet foods, like

Hill’s Products, typically have higher standards with respect to each of these important variables.

       28.     Hill’s Pet Nutrition Prescription Diet and Science Diet product lines are typically

sold through a veterinarian’s office and provide tailored nutritional care to help with conditions

including obesity, digestive problems, skin sensitivities, kidney problems, aging joints, diabetes,

liver problems, heart health, and more.

       29.     As discussed above, Hill’s Products emphasize nutritional value for the dogs

consuming them. Pet owners generally buy them to address a health issue or nutritional

deficiency that their dog may be experiencing – and pay a premium price to do so.

       30.     Accordingly, Defendant’s ultra-premium pet foods are higher priced with larger

mark-ups.

                                              PARTIES

       31.     Plaintiff Jenael Sahli is a citizen of New Jersey and resides in Little Egg Harbor,

New Jersey. At various times within the Relevant Time Period (defined below), Plaintiff Sahli

purchased the following Hill’s Products for her dog named Marley: Hill’s Prescription Diet z/d

Canine 5.50 oz. Marley consumed the Hill’s Products and became ill and then died because of

the toxic levels of vitamin D present in the Hill’s Products consumed. Plaintiff Sahli incurred

over $1500 in veterinary bills and expenses because of the toxic Hill’s Products consumed by

Marley.

       32.     Plaintiff Susan Kindregan is a citizen of New Jersey and resides in Manahawkin,

New Jersey. At various times within the Relevant Time Period (defined below), Plaintiff



                                                 8
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 9 of 18 PageID: 9



Kindregan purchased the following Hill’s Products for her dog named Riley: Hill’s Science Diet

Adult Beef & Barley Entrée Dog Food 13 oz. Riley consumed the Hill’s Products and became

ill and then died because of the toxic levels of vitamin D present in the Hill’s Products consumed.

Plaintiff Kindregan incurred over $410 in veterinary bills and expenses because of the toxic Hill’s

Products consumed by Riley.

       33.     Defendant Hill’s Pet Nutrition is a Kansas corporation with its corporate

headquarters located at 400 South West 8th Street, Topeka, Kansas 66603. Defendant markets,

advertises, distributes and sells various pet food products nationwide, including the Hill’s

Products covered by this action.

                                JURISDICTION AND VENUE

       34.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because there are more than 100 class members and the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs, and at least one Class Member is a citizen

of a state different from Defendant.

       35.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendant is headquartered and does business throughout this District.

                                   CLASS ACTION ALLEGATIONS

       36.     Plaintiffs bring this action on behalf of themselves and all other similarly situated

persons pursuant to Fed. R. Civ. P. 23.

The Classes and Subclasses Defined

       37.     Plaintiffs seek to represent a nationwide class defined as all persons in the United

States who purchased Hill’s Products during the Relevant Time Period. “Relevant Time Period”

means the time period beginning with the earliest date that the Hill’s Products contained



                                                 9
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 10 of 18 PageID: 10



abnormally high levels of vitamin D.

       38.      Plaintiffs also seek to represent a New Jersey Subclass defined as all persons who

are New Jersey residents who purchased Hill’s Products during the Relevant Time Period.

       39.      Excluded from the Class and New Jersey Subclass are Defendant, any entity in

which Defendant has a controlling interest, and its legal representatives, officers, directors,

employees, assigns and successors; persons and entities that purchased Hill’s Products for resale;

the Judge to whom this case is assigned and any member of the Judge’s staff or immediate family;

and Class Counsel.

The Classes and Subclasses Satisfy the Rule 23 Requirements

       40.      Members of the Class and Subclasses are so numerous that joinder of all members

is impracticable. While the exact number of Class Members is presently unknown, and can only

be ascertained through appropriate discovery, Plaintiffs believe the members of the Class exceed

thousands of persons, if not hundreds of thousands.

       41.      Common questions of law and fact exist as to all members of the Class and

Subclass and predominate over any questions solely affecting individual members of the Class

and Subclass. Among questions of law and fact common to the Class and Subclass are:

             a. Whether Hill’s Products contain excessive levels of vitamin D;

             b. Whether Hill’s Products contain excessive vitamin D at levels high enough to

                injure and kill dogs;

             c. Whether Defendant’s labeling, advertising, and marketing is false;

             d. Whether Defendant’s labeling, advertising, and marketing is misleading;

             e. Whether Defendant’s labeling, advertising, and marketing is deceptive;

             f. Whether Defendant breached warranties by making the representations above;



                                                 10
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 11 of 18 PageID: 11



             g. Whether Defendant was unjustly enriched by making the representations and

                omissions above;

             h. Whether Defendant’s actions as described above violated the Magnuson-Moss

                Warranty Act, 15 U.S.C. § 2301, et seq.;

             i. Whether the Hill’s Products’ value to Class Members and Subclass Members is

                diminished, and consequently, the Products are worth substantially less than the

                premium prices paid for them because of the toxic level of vitamin D; and

             j. Whether Defendant’s actions as described above violated various state

                consumer protection statutes.

       42.      Plaintiffs’ claims are typical of the claims of Class and the Subclass because

Plaintiffs and each member of the Class and Subclass purchased Hill’s Products and suffered

damages and a loss of money as a result of that purchase.

       43.      Plaintiffs are adequate representatives of the Class and the Subclass because

their interests do not conflict with the interests of the Class and Subclass members they seek to

represent, they have retained competent counsel experienced in prosecuting class actions, and

they intend to prosecute this action vigorously. The interests of the Class and the Subclass

members will be fairly and adequately protected by Plaintiffs and their counsel.

       44.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by the individual members of the Class and Subclass may be relatively

small, the expense and burden of individual litigation make it impossible for members of the

Class and Subclass to individually redress these wrongs. There will be no difficulty in the

management of this class action.



                                                  11
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 12 of 18 PageID: 12



       45.     Certification pursuant to Fed. R. Civ. 23(b)(1) is appropriate because prosecuting

separate actions by or against individual class members would create a risk of inconsistent or

varying adjudications with respect to individual class and subclass members that, as a practical

matter, would be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their interests.

       46.     Certification pursuant to Fed. R. Civ. 23(b)(2) is appropriate because Defendant

has acted or refused to act on grounds that apply generally to the Class and Subclass so that final

injunctive relief or corresponding declaratory relief is appropriate as to the Class and Subclass

as a whole.

                                             COUNT I

                 VIOLATION OF MAGNUSON-MOSS WARRANTY ACT

                                    (15 U.S.C. § 2301, et seq.)


       47.     Plaintiffs and Class Members repeat and reallege and incorporate by reference

each allegation set forth above and further alleges as follows.

       48.     Plaintiffs bring this Count I individually and on behalf of the members of the

Class against Defendant.

       49.     Hill’s Products are consumer products as defined in 15 U.S.C. § 2301(1).

       50.     Plaintiffs and Class Members are consumers as defined in 15 U.S.C. § 2301(3).

       51.     Plaintiffs purchased Hill’s Products during the Relevant Time Period costing more

than $5 and their individual claims are greater than $25 as required by 15 U.S.C. § 2302(e) and 15

U.S.C. § 2310(d)(3)(A).

       52.     Defendant is a supplier and warrantor as defined in 15 U.S.C. § 2301(4) and (5).




                                                 12
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 13 of 18 PageID: 13



        53.    In connection with the sale of Hill’s Products, Defendant issued written warranties

as defined in 15 U.S.C. § 2301(6), which warranted that the products, among other things,

“[s]upport[ ] a healthy immune system,” “improve and lengthen quality of life,” “can be used long-

term,” “[p]rotect[ ] vital kidney & heart function,” “[s]upport your dog’s natural ability to build

lean muscle daily,” and “meet[ ] the special nutritional needs of puppies and adult dogs.”

Additional written warranties as defined in 15 U.S.C. § 2301(6) issued by Defendant in connection

with the sale of the Hill’s Products include, but are not limited to, that “We only accept ingredients

from suppliers whose facilities meet stringent quality standards,” and that “each ingredient [is]

examined to ensure its safety.”

        54.    Defendant breached these written warranties because the Hill’s Products contained

excessive and toxic levels of vitamin D harmful to pet health.

        55.    By reason of Defendant’s breach of the written warranties, Defendant violated the

statutory rights due Plaintiffs and Class Members pursuant to the Magnuson-Moss Warranty Act,

15 U.S.C. § 2301 et seq., thereby damaging Plaintiffs and Class Members.

        56.    Within a reasonable time after Plaintiffs knew or should have known of such

failure to conform, Plaintiffs and/or Class Members gave Defendant notice thereof.

                                            COUNT II

                           BREACH OF EXPRESS WARRANTY

        57.    Plaintiffs repeat and reallege each and every allegation above, as if set forth in

full herein.

        58.    Defendant sold, and Plaintiffs and members of the Class purchased Hill’s

Products during the Relevant Time Period.




                                                 13
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 14 of 18 PageID: 14



        59.     Defendant represented in its marketing, advertising, and promotion of Hill’s

Products that those products “[s]upport[ ] a healthy immune system,” “improve and lengthen

quality of life,” “can be used long-term,” “[p]rotect[ ] vital kidney & heart function,” “[s]upport

your dog’s natural ability to build lean muscle daily,” and “meet[ ] the special nutritional needs

of puppies and adult dogs.” Defendant also represented, among other things, that “We only

accept ingredients from suppliers whose facilities meet stringent quality standards,” and that

“each ingredient [is] examined to ensure its safety.”

        60.     The Hill’s Products did not conform to Defendant’s representations and

warranties in that they contained excessive and toxic levels of vitamin D harmful to pet health.

        61.     Within a reasonable time after Plaintiffs knew or should have known of such

failure to conform, Plaintiffs and/or Class Members gave Defendant notice thereof. Further,

Defendant knew and had knowledge of the fact that its Hill’s Products failed to conform to these

representations and warranties well before Plaintiffs and the Class Members.

        62.     As a direct and proximate result of Defendant’s breach of these express warranties

and failure of the Hill’s Products to conform, Plaintiffs and members of the Class have been

damaged in that they did not receive the product as specifically warranted and/or paid a premium

for the product and incurred veterinary expenses to treat their ill pets caused by these breaches.

                                           COUNT III

               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

        63.     Plaintiffs repeat and reallege each and every allegation above, as if set forth in

full herein.

        64.     Defendant sold and Plaintiffs and members of the Class purchased Hill’s

Products.



                                                 14
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 15 of 18 PageID: 15



        65.     When sold by Defendant, the Hill’s Products were not merchantable, did

not pass without objection in the trade under the label description, were not of fair average

quality within that description, were not fit for the ordinary purposes for which such goods are

used, and did not conform to the promises or affirmations of fact made on the container or label

because of the excessive and toxic levels of vitamin D.

        66.     Within a reasonable time after Plaintiffs knew or should have known that the

Hill’s Products were not fit for such purpose and/or was not otherwise merchantable as set forth

above, Plaintiffs and/or Class Members gave Defendant notice thereof. Further, Defendant knew

and had knowledge of the fact that its Hill’s Products failed to conform to these representations

and warranties well before Plaintiffs and the Class Members

        67.     As a direct result of the Hill’s Products being unfit for such purpose and/or

otherwise not merchantable, Plaintiffs and the members of the Class were damaged in that they

did not receive the product as warranted and/or paid a premium for the product and incurred

veterinary expenses to treat their ill pets.

                                               COUNT IV

                                    UNJUST ENRICHMENT

        68.     Plaintiffs repeat the allegations of the foregoing paragraphs, as if fully set

forth herein.

        69.     Plaintiffs conferred benefits on Defendant by purchasing Hill’s Products at a

premium price.

        70.     Defendant has knowledge of such benefits.

        71.     Defendant has been unjustly enriched in retaining the revenues derived from

Plaintiffs and Class Members’ purchases of Hill’s Products. Retention of those moneys under



                                                  15
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 16 of 18 PageID: 16



these circumstances is unjust and inequitable because Defendant falsely and misleadingly

represented, among other things, that its Hill’s Products “[s]upport[ ] a healthy immune system,”

“improve and lengthen quality of life,” “can be used long-term,” “[p]rotect[ ] vital kidney &

heart function,” “[s]upport your dog’s natural ability to build lean muscle daily,” “meet[ ] the

special nutritional needs of puppies and adult dogs,” contains “ingredients from suppliers whose

facilities meet stringent quality standards,” and that “each ingredient [is] examined to ensure its

safety” when, in fact, the Hill’s Products contained excessive levels of vitamin D harmful to pet

health, which caused injuries to Plaintiffs and members of the Class because they would not have

purchased (or paid a price premium) for Hill’s Products had the true facts been known.

       72.     Because Defendant’s retention of the non-gratuitous benefits conferred on it by

Plaintiffs and Class Members is unjust and inequitable, Defendant must pay restitution to

Plaintiffs and Class Members for its unjust enrichment, as ordered by the Court.

                                            COUNT V

               VIOLATIONS OF NEW JERSEY CONSUMER FRAUD ACT,
                          N.J. Stat. Ann. §§ 56:8-1, et seq.

       73.     The New Jersey Plaintiffs identified above, individually and on behalf of the New

Jersey Subclass, repeats and re-alleges all previously alleged paragraphs, as if fully alleged herein.

       74.     Hill’s is a “person,” as defined by N.J. Stat. Ann. § 56:8-1(d).

       75.     Hill’s sells “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) and (e).

       76.     The New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8-1, et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material

fact with the intent that others rely on the concealment, omission, or fact, in connection with the

sale or advertisement of any merchandise.


                                                 16
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 17 of 18 PageID: 17



       77.      Hill’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       78.      As a direct and proximate result of Hill’s deceptive acts and practices, the New

Jersey Plaintiffs and New Jersey Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from not receiving the benefit of their bargain in purchasing the Hill’s Products.

       79.      The New Jersey Plaintiffs and New Jersey Subclass members seek all monetary

and non-monetary relief allowed by law, including injunctive relief, other equitable relief, actual

damages, treble damages, restitution, and attorneys’ fees, filing fees, and costs.


                                      RELIEF DEMANDED

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

a judgment against Defendant, as follows:

             a. For an order certifying the nationwide Class and Subclass under Rule 23 of the

                Federal Rules of Civil Procedure and naming Plaintiffs as representatives of the

                Class and Subclass and Plaintiffs’ attorneys as Class Counsel to represent the Class

                and Subclass members;

             b. For an order declaring that Defendant’s conduct violates the statutes referenced

                herein;

             c. For an order finding in favor of Plaintiffs, the nationwide Class, and the Subclass

                on all counts asserted herein;

             d. For compensatory (including but not limited to emotional distress), statutory, and

                punitive damages in amounts to be determined by the Court and/or jury;

             e. For prejudgment interest on all amounts awarded;


                                                 17
Case 3:19-cv-09239-FLW-LHG Document 1 Filed 04/03/19 Page 18 of 18 PageID: 18



         f. For an order of restitution and all other forms of equitable monetary relief;

         g. For injunctive relief as pleaded or as the Court may deem proper; and

         h. For an order awarding Plaintiffs and the Class and Subclass their reasonable

             attorneys’ fees and expenses and costs of suit.

                                 JURY TRIAL DEMANDED

      Plaintiffs demand a trial by jury on all claims so triable.


      Dated: April 3, 2019                        Respectfully submitted,

                                             By: s/Michael Weinkowitz
                                                 Michael Weinkowitz
                                                 Charles E. Schaffer
                                                 LEVIN SEDRAN & BERMAN, LLP
                                                 510 Walnut Street, Suite 500
                                                 Philadelphia, PA 19106
                                                 Telephone: (215) 592-1500
                                                 Facsimile: (215) 592-4663
                                                 mweinkowitz@lfsblaw.com
                                                 cschaffer@lfsblaw.com

                                                  Attorneys for the Plaintiffs and Class 




                                                18
